DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,302,051 in view of Overly (US 2018/0052512).
Below is a comparison between present claim 1 and patented claim 1:
Present claim 1
Patented claim 1
A system, comprising:
A system, comprising:
a first display to present a video output and an audio output of a digital character to an audience; 


at least one mobile computing device that is configured at least to: 

track capture, in real time, motion data related to at least one head or body motion of a user, and 

capture, in real-time, facial expression data related to at least one facial expression of the user; 
a body-motion capture system comprising: 

a Virtual Reality headset configured to be worn on a forehead above eyes of the user; at least one motion-detection sensor to track at least one head or body motion of the user; 

wherein the body-motion capture system is configured to capture motion data relating to at least one head or body motion of a user; 

a mobile computing device configured to capture, in real-time, facial expression data relating to at least one facial expression of the user;
a microphone configured to capture the audio output of the user; wherein the audio output of the digital character through the first display corresponds to the audio output of the user; and 
a microphone configured to: capture an audio output of the user; wherein the audio output of a digital character corresponds to the audio output of the user; and

a display for displaying to the user, movements of the digital character controlled by the user; and
at least one processor that is configured to execute a software application that causes the at least one processor to: 

receive the motion data of the user and the facial expression data of the user; 

render the motion data, the facial expression data, or both of the user into at least one motion of the digital character, at least one facial expression of the digital character, or both, that control, in real-time, the at least one head or body motion, the at least one facial expression, or both, of the digital character presented in the video output of the digital character to the audience; and 

display on a user second display to the user, a real-time video feed of the audience captured by a video camera to cause a real-time interaction between the audience and the digital character controlled by the user. 

at least one processor; wherein the at least one processor communicates with the mobile computing device, the microphone, the body-motion capture system, and an audience station; wherein the at least one processor, executing a software application, is configured to: 

receive the audio output of the user, the motion data of the user, and the facial expression data of the user; 

render the captured motion data and the captured facial expression data of the user into at least one of at least one motion or at least one facial expression of the digital character so at to control, in real-time, the at least one motion, the at least one facial expression, or both, of the digital character by the user; relay, to the audience station, at least one of: the at least one motion, the at least one facial expression, or the audio output of the digital character for presentation to an audience; and 

receive, from the audience station, a real-time video feed of the audience for displaying on the display to the user so as to cause a real-time interaction between the audience and the digital character controlled by the user.



As shown above, besides wording, the main difference between the claims is that:
(i) Patented claim 1 recites “a Virtual Reality headset …” and other specific details whereas present claim 1 fails to recite these limitations.  Thus, present claim 1 is broader than patented claim 1 in this respect.
(ii) Present claim 1 recites “mobile computing device that is configured at least to: capture, in real time, motion data related to at least one head or body motion of a user, and capture, in real-time, facial expression data related to at least one facial expression of the user” whereas patented claim 1 recites “a mobile computing device configured to capture, in real-time, facial expression data relating to at least one facial expression of the user.”  Since tracking the facial expression requires capturing motion data of the user’s face then patented claim 1 also inherently discloses of capturing motion data “related to” the user’s head.
(iii) Present claim 1 recites “a first display to present a video output and an audio output of a digital character to an audience” whereas patented claim 1 fails to claim such a feature.
However, Overly discloses a first display to present a video output and an audio output of a digital character to an audience (Figure 1, 10/20 and paragraph [0015]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to claim the audience display as taught by Overly.  Providing an audience display would allow for the audience to view and follow along with the instructor thus fascinating real time viewing and improving the user experience.
Claims 3-22 are similarly rejected over claims 1-13 of U.S. Patent No. 10,861,212.

Claims 1 and 3-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,861,212 in view of Overly (US 2018/0052512).
Below is a comparison between present claim 1 and patented claim 1:
Present claim 1
Patented claim 1
A system, comprising:
A system, comprising: 
a first display to present a video output and an audio output of a digital character to an audience; 


at least one mobile computing device that is configured at least to: 

track capture, in real time, motion data related to at least one head or body motion of a user, and 

capture, in real-time, facial expression data related to at least one facial expression of the user; 
a body-motion capture system comprising: 
a Virtual Reality headset configured to be worn on a forehead of a user at an angle of 15 to 45 degrees above eyes of the user;  
at least one motion-detection sensor located at a predetermined distance from the user to track at least one head or body motion of the user;  
wherein the body-motion capture system is configured to capture motion data relating to at least one head or body motion of a user;  

a mobile computing device configured to capture, in real-time, facial expression data relating to at least one facial expression of the user;  
a microphone configured to capture the audio output of the user; wherein the audio output of the digital character through the first display corresponds to the audio output of the user; and 
a microphone configured to: capture an audio output of the user; wherein the audio output of a digital character corresponds to the audio output of the user; and 

an integration computing device, and comprising at least one processor and a display for displaying to the user, movements of the digital character controlled by the user, and;  

wherein the integration computing device communicates with the mobile computing device, the microphone, the body-motion capture system, and an audience station positioned at a different location from the user;  
at least one processor that is configured to execute a software application that causes the at least one processor to: 
receive the motion data of the user and the facial expression data of the user; 
render the motion data, the facial expression data, or both of the user into at least one motion of the digital character, at least one facial expression of the digital character, or both, that control, in real-time, the at least one head or body motion, the at least one facial expression, or both, of the digital character presented in the video output of the digital character to the audience; and 
display on a user second display to the user, a real-time video feed of the audience captured by a video camera to cause a real-time interaction between the audience and the digital character controlled by the user. 

wherein the at least one processor, executing a software application, is configured to:
receive the audio output of the user, the motion data of the user, and the facial expression data of the user;  
render the captured motion data and the captured facial expression data of the user into at least one of at least one motion or at least one facial expression of the digital character so at to control, in real-time, the at least one motion, the at least one facial expression, or both, of the digital character by the user;  
relay, to the audience station, at least one of: the at least one motion, the at least one facial expression, or the audio output of the digital character for presentation to an audience; and receive, from the audience station, a real-time video feed of the audience for displaying on the display to the user so as to cause a real-time interaction between the audience and the digital character controlled by the user. 


As shown above, besides wording, the main difference between the claims is that:
(i) Patented claim 1 recites “an integration computing device” and other specific details whereas present claim 1 fails to recite these limitations.  Thus, present claim 1 is broader than patented claim 1 in this respect.
(ii) Present claim 1 recites “mobile computing device that is configured at least to: capture, in real time, motion data related to at least one head or body motion of a user, and capture, in real-time, facial expression data related to at least one facial expression of the user” whereas patented claim 1 recites “a mobile computing device configured to capture, in real-time, facial expression data relating to at least one facial expression of the user.”  Since tracking the facial expression requires capturing motion data of the user’s face then patented claim 1 also inherently discloses of capturing motion data “related to” the user’s head.
(iii) Present claim 1 recites “a first display to present a video output and an audio output of a digital character to an audience” whereas patented claim 1 fails to claim such a feature.
However, Overly discloses a first display to present a video output and an audio output of a digital character to an audience (Figure 1, 10/20 and paragraph [0015]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to claim the audience display as taught by Overly.  Providing an audience display would allow for the audience to view and follow along with the instructor thus fascinating real time viewing and improving the user experience.
Claims 3-22 are similarly rejected over claims 1-13 of U.S. Patent No. 10,861,212.

Allowable Subject Matter

Claims 1 and 3-21 would be allowable if a Terminal Disclaimer is filed or the claims are amended to overcome the Double Patenting rejections, set forth in this Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
27 September 2022